



Exhibit 10.3
FORM B - ANNUAL RSU AWARD GRANT
NOTICE OF RESTRICTED STOCK UNIT GRANT UNDER THE
WRIGHT MEDICAL GROUP N.V. 2017 EQUITY AND INCENTIVE PLAN


Wright Medical Group N.V., a public limited liability company organized under
the laws of The Netherlands (the “Company”), pursuant to the Wright Medical
Group N.V. 2017 Equity and Incentive Plan (as may be amended from time to time,
the “Plan”), hereby grants to the individual named below, who shall be referred
to as the “Participant,” the number of restricted stock units set forth below
(the “Restricted Stock Units”). The Restricted Stock Units are subject to all of
the terms and conditions set forth in this Notice of Restricted Stock Unit Grant
(the “Grant Notice”), the Restricted Stock Unit Award Agreement (the “Award
Agreement”) attached hereto, any Addendum to the Award Agreement established
pursuant to Section 9.10 of the Award Agreement (the “Addendum”), and the Plan,
all of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein will have the meaning set forth in the Plan. This grant
of Restricted Stock Units has been made as of the grant date indicated below,
which shall be referred to as the “Grant Date”.
Grant ID:
[Insert Grant ID]

Participant:
[Insert Participant Name]

Grant Date:
[Insert Grant Date]

Total Number of
Restricted Stock Units:
[Insert Number of Underlying Shares], subject to adjustment as provided in the
Plan.

Vesting Schedule:
Except as otherwise provided in Section 3 of the Award Agreement, the Restricted
Stock Units will vest in four (4) equal as possible annual installments
commencing on the August 15 next following the one year anniversary of the Grant
Date and thereafter on each successive August 15 until fully vested; provided,
however, that if the foregoing schedule results in the vesting date of the first
installment being more than 13 months from the Grant Date, then, in such event,
the Restricted Stock Units will vest in four (4) equal as possible annual
installments on each of the one-year, two-year, three-year and four-year
anniversaries of the Grant Date (each such applicable vesting date, a “Scheduled
Vesting Date”); provided, further, that in all events the Participant remains
continuously employed by or provides services to the Company or any Affiliate
through the applicable Scheduled Vesting Date.

* * *
This grant will be null and void until the Participant expressly accepts the
grant by executing this Grant Notice in the space provided below and returning
the original execution copy to the Company or otherwise indicating affirmative
acceptance of this grant electronically pursuant to procedures established by
the Company and/or its third party administrator. The undersigned Participant
acknowledges that he or she has received a copy of this Grant Notice, the Award
Agreement, the Plan and the Plan Prospectus. As an express condition to this
grant, the Participant agrees to be bound by the terms of this Grant Notice, the
Award Agreement and the Plan. The Participant has read carefully and in its
entirety the Award Agreement and specifically the acknowledgements in Section
9.16 thereof. This Grant Notice, the Award Agreement and the Plan set forth the
entire agreement and understanding of the Company and the Participant with
respect to the grant, vesting and administration of the Restricted Stock Units
award and supersede all prior agreements, arrangements, plans and
understandings.
WRIGHT MEDICAL GROUP N.V.
 
PARTICIPANT
 
 
 
 
 
 
By: Robert J. Palmisano
 
 
Title: President and Chief Executive Officer 
 
 










--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Notice of Restricted Stock Unit Grant (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Award Agreement”) is
attached and which Grant Notice is included in and part of this Award Agreement,
and subject to the terms of this Award Agreement and the Wright Medical Group
N.V. 2017 Equity and Incentive Plan (as may be amended from time to time, the
“Plan”), Wright Medical Group N.V., a public limited liability company organized
under the laws of The Netherlands (the “Company”), and the Participant named in
the Grant Notice (the “Participant”) agree as follows:
1.Incorporation of Plan; Definitions. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Award Agreement will be construed in accordance with the provisions
of the Plan and any capitalized terms not otherwise defined in this Award
Agreement or in the Grant Notice will have the same meanings as set forth in the
Plan. The provisions of this Award Agreement will be interpreted as to be
consistent with the Plan and any ambiguities in this Award Agreement will be
interpreted by reference to the Plan. In the event that any provision of this
Award Agreement is not authorized by or is inconsistent with the terms of the
Plan, the terms of the Plan will prevail. Pursuant to and in accordance with the
terms of the Plan, the Committee will have final authority to interpret and
construe the Plan and this Award Agreement and to make any and all
determinations thereunder, and its decision will be final, binding and
conclusive upon the Participant and his or her legal representatives in respect
of any questions arising under the Plan or this Award Agreement; provided,
however, that pursuant to the Plan the Committee will exercise such discretion
reasonably and in good faith. A copy of the Plan and the Plan Prospectus have
been delivered to the Participant together with this Award Agreement.


2.Grant of Restricted Stock Units.


2.1    Grant. The Company hereby grants to the Participant that number of
Restricted Stock Units, subject to adjustment as provided in the Plan, and each
of which Restricted Stock Units will be settled in one (1) ordinary share of the
Company, par value €0.03 per share (collectively, the “Shares”), subject to the
terms, conditions and restrictions set forth below and in the Plan. Reference in
this Award Agreement to the Restricted Stock Units will be deemed to include the
Dividend Equivalents with respect to such Restricted Stock Units as set forth in
Section 5.2 of this Award Agreement.


2.2    No Shareholder Rights. The Participant shall have no rights as a
shareholder of the Company with respect to the Shares subject to the Restricted
Stock Units until such Shares have been issued pursuant to Section 5 of this
Award Agreement. By way of example and without limitation, the Participant shall
not be entitled to vote any of the Shares subject to the Restricted Stock Units,
or otherwise exercise any incidents of ownership with respect to such Shares
until such Shares have been issued pursuant to Section 5 of this Award
Agreement.


3.Vesting and Conditions to Issuance of Shares; Forfeiture.


3.1    Vesting and Conditions to Issuance of Shares. Except as otherwise
provided under this Award Agreement, the Participant’s interest in the Shares
subject to the Restricted Stock Units shall vest and be issued immediately
thereafter in accordance with the Vesting Schedule set forth in the Grant Notice
and as provided in this Award Agreement and in Section 17 of the Plan.


3.2    Effect of Termination of Employment or Service; Forfeiture.


(a)If the Participant’s continuous employment or service relationship (including
service as an Employee or as a Consultant) with the Company terminates for any
reason whatsoever while any portion of the Restricted Stock Units is unvested,
then, except as provided in Section 17 of the Plan, immediately upon termination
of employment or service the Participant shall forfeit his or her rights to
receive all of the remaining Shares subject to the Restricted Stock Units that
have not vested and been issued as of the date the Participant’s employment or
service relationship with the Company so terminates; provided, however, that
upon the Participant’s death, the interest of the Participant in Restricted
Stock Units shall vest immediately and in full; and provided, further, that upon
a termination of the Participant’s employment or service to the Company due to a
Life Event (as defined below) occurring, the interest of the Participant in the
Restricted Stock Units shall vest immediately as to a pro rata percentage of the
non-vested Restricted Stock Units and scheduled to vest on the next Scheduled
Vesting Date, with such proration based on the number of days during which the
Participant was continuously employed by the Company or provided services to the
Company or an Affiliate as a Consultant beginning on the Grant Date, or if a
Scheduled Vesting Date has occurred, the most recent Scheduled Vesting Date, and
ending on the next applicable Scheduled Vesting Date, multiplied by the number
of Shares subject to the Restricted Stock Units which were scheduled to vest on
the next applicable Scheduled Vesting Date. For purposes of this Award
Agreement, a “Life Event” shall mean the Participant’s Disability or Qualified
Retirement. For purposes of this Award Agreement, a “Qualified Retirement” shall
occur upon the Participant’s voluntary termination of employment from the
Company, provided that on the date of the Participant’s voluntary termination of
employment, the Participant





--------------------------------------------------------------------------------





is sixty-five (65) years or older and the Participant has been continuously
employed by the Company or has provided services to the Company or any Affiliate
for five (5) or more years.


(b)Notwithstanding Section 3.2(a), if the Participant’s employment with the
Company terminates before his or her interest in all of the Shares subject to
the Restricted Stock Units have vested and become issuable under Section 3.1 but
the Participant at such time then becomes a Consultant or a Director, the
Participant’s rights under this Award Agreement shall continue to vest in
accordance with Section 3.1 so long as the Participant continues to provide
services to the Company; provided such continued vesting will not cause the
Performance Award to become taxable under Section 409A of the Code, unless in
such case the Participant consents to such taxation under Section 409A of the
Code.


(c)Except in instances where the Participant becomes a Consultant as provided in
Section 3.2(b) above, the Participant’s employment termination date shall mean
the last day that the Participant is in an employer-employee relationship for
the Company, without regard to the reason for the Participant’s cessation of
service and without regard to any advance notice period as may be otherwise
provided under local law.


3.3    Affiliates. For purposes of this Award Agreement, any reference to the
Company shall include any Affiliate that employs the Participant (to the extent
the Participant is not employed by the Company), and a transfer of the
Participant’s employment or service relationship between the Company and any
Affiliate of the Company or between any Affiliates of the Company shall not be
treated as a termination of employment or service relationship under the Plan or
this Award Agreement.


3.4    Effect of Actions Constituting Cause or Adverse Action. If the
Participant is determined by the Committee to have taken any action that would
constitute Cause or an Adverse Action during or within one (1) year after the
termination of the Participant’s employment or other service with the Company,
irrespective of whether such action or the Committee’s determination occurs
before or after termination of the Participant’s employment or other service
with the Company and irrespective of whether or not the Participant was
terminated as a result of such Cause or Adverse Action, (a) all rights of the
Participant under this Award Agreement shall terminate and be forfeited without
notice of any kind, and (b) the Committee in its discretion shall have the
authority to rescind the Restricted Stock Units and to require the Participant
to pay to the Company, within ten (10) days of receipt from the Company of
notice of such rescission, any amount received or the amount of any gain
realized as a result of such rescission (including any Dividend Equivalents paid
or other distributions made with respect to the Restricted Stock Units). The
Company shall be entitled to withhold and deduct from future wages of the
Participant (or from other amounts that may be due and owing to the Participant
from the Company) or make other arrangements for the collection of all amounts
necessary to satisfy such payment obligations. This Section 3.4 shall not apply
following a Change in Control.


3.5    Forfeiture or Clawback of Restricted Stock Units Under Applicable Law and
Company Policy. The Restricted Stock Units and the Shares issuable pursuant to
the Restricted Stock Units are subject to forfeiture or clawback by the Company
to the extent required and allowed by Applicable Law, including the Sarbanes
Oxley Act of 2002, and any implementing rules and regulations promulgated
thereunder, and pursuant to any forfeiture, recoupment, clawback or similar
policy of the Company, as such laws, rules, regulations and policy may be in
effect from time to time. By accepting the Restricted Stock Units under this
Award Agreement, the Participant agrees and consents to the Company’s
application, implementation and enforcement of (a) any clawback / recoupment
policy and (b) any provision of Applicable Law relating to the cancellation,
recoupment, rescission or payback of compensation and expressly agrees that the
Company may take such actions as are necessary to effectuate the recoupment
policy (as applicable to the Participant) or Applicable Law without further
consent or action being required by the Participant. For purposes of the
foregoing, the Participant expressly and explicitly authorizes the Company to
issue instructions, on the Participant’s behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold the Participant’s
Shares and other amounts acquired under the Plan to re-convey, transfer or
otherwise return such Shares and/or other amounts to the Company. To the extent
that the terms of this Award Agreement and the clawback / recoupment policy
conflict, the terms of the clawback / recoupment policy shall prevail.


3.6    Sale of Business Unit. The Committee, in connection with the sale of any
Affiliate, division or other business unit of the Company, may, within the
Committee’s discretion, take any or all of the following actions if the
Restricted Stock Units or the rights under the Restricted Stock Units will be
adversely affected by such transaction:


(a)    accelerate the time the Participant’s interest in the Shares subject to
the Restricted Stock Units will vest and become issuable under Section 3.1, or


(b)    provide for vesting after such sale or other disposition.









--------------------------------------------------------------------------------





4.Change in Control. If there is a Change in Control, the Restricted Stock Units
shall be subject to the vesting and other provisions of Section 17 of the Plan
with respect to such Change in Control.


5.Issuance of Shares; Book Entry.


5.1    Timing and Manner of Settlement. Vested Restricted Stock Units will be
converted to Shares which the Company will issue and deliver to the Participant
(by entering such Shares in book entry form in the name of the Participant or
depositing such Shares for the Participant’s benefit with any broker with which
the Participant has an account relationship or the Company has engaged to
provide such services under the Plan, as determined by the Company in its
discretion) as soon as reasonable practicable but in any event within thirty
(30) days following the earliest to occur of (i) the Scheduled Vesting Date, or
(ii) the Participant’s “separation from service” as such term is defined for
purposes of Section 409A of the Code (which includes termination of employment
by reason of the Participant’s death), except to the extent that Shares are
withheld to pay tax withholding obligations pursuant to Section 6 of this Award
Agreement or the Participant has properly elected to defer income that may be
attributable to such Restricted Stock Units under a Company deferred
compensation plan or arrangement. If any Shares shall be issuable with respect
to the Restricted Stock Units as a result of the Participant’s “separation from
service” at such time as the Participant is a “specified employee” within the
meaning of Section 409A of the Code, then, to the extent the Restricted Stock
Units constitute a deferral of compensation subject to Section 409A of the Code,
no Shares shall be issued, except as permitted under Section 409A of the Code,
prior to the earlier of (i) the date immediately after the end of the six-month
period following the Participant’s “separation from service”, or (ii) the
Participant’s death. Payment of amounts under this Award Agreement (by issuance
of Shares or otherwise) are intended to comply with the requirements of Section
409A of the Code, or an exemption thereunder, and this Award Agreement shall in
all respects be administered and construed to give effect to such intent. The
Committee in its discretion may accelerate or delay the distribution of any
payment under this Award Agreement to the extent allowed under Section 409A of
the Code.


5.2    Dividends Equivalents. The Restricted Stock Units are being granted with
an equal number of Dividend Equivalents. Such Dividend Equivalents entitle the
Participant to be credited with any amount equal to all cash dividends paid on
one (1) Share while the Restricted Stock Units are outstanding. Dividend
Equivalents will be converted into additional Restricted Stock Units and will be
subject to the same conditions and restrictions as the Restricted Stock Units to
which they attach. The number of additional Restricted Stock Units to be
received as Divided Equivalents will be determined by dividing the cash dividend
per share by the Fair Market Value of one (1) Share on the dividend payment
date. Any resulting fractional Restricted Stock Unit shall be rounded up to the
nearest whole Share and the fractional Restricted Stock Unit shall be carried
forward until that fractional Restricted Stock Unit together with any other
fractional Restricted Stock Units can be combined to equal a whole Share. Only
whole Shares shall be issued upon vesting of the Restricted Stock Units, and the
Company shall be under no obligation to issue any fractional Shares to the
Participant. Dividend Equivalents as to the Restricted Stock Units will be
subject to forfeiture and termination to the same extent as the corresponding
Restricted Stock Units as to which the Dividend Equivalents relate.


5.3    Issuance of Shares Subject to Applicable Law; Cash Settlement. The
issuance and delivery of Shares pursuant to this Award Agreement shall be
subject to Applicable Law. Notwithstanding anything in this Award Agreement to
the contrary, the Company may, in its discretion, settle all or a portion of the
Restricted Stock Units in the form of a cash payment to the extent settlement in
Shares is prohibited under local Applicable Law, with such cash payment being
determined based on the Fair Market Value of such Shares. Alternatively, the
Company may, in its discretion, settle all or a portion of the Restricted Stock
Units in the form of Shares but require an immediate sale of such Shares (in
which case, this Award Agreement shall give the Company the authority to issue
sales instructions on the Participant’s behalf).


5.4    Repatriation; Compliance with Applicable Law. As a condition of the award
of the Restricted Stock Units, the Participant agrees to repatriate all payments
attributable to the Restricted Stock Units in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence (and
country of employment, if different). In addition, the Participant agrees to
take any and all reasonable actions, and consents to any and all actions taken
by the Company and its Affiliates, as may be required to allow the Company and
its Affiliates to comply with local Applicable Law in the Participant’s country
of residence (and country of employment, if different). Finally, the Participant
agrees to take any and all actions that may be required to comply with his or
her personal legal and tax obligations under local Applicable Law in the
Participant’s country of residence (and country of employment, if different).


6.Income Tax and Social Insurance Contributions Withholding.


6.1    Responsibility for Tax-Related Items. Regardless of any action the
Company takes with respect to any or all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company: (a) makes no





--------------------------------------------------------------------------------





representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the grant
of the Restricted Stock Units, the vesting of the Restricted Stock Units, and
the settlement of the Restricted Stock Units; and (b) does not commit to
structure the terms of the Restricted Stock Units or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items. If the Participant becomes subject to taxation in more than
one country between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
may be required to withhold or account for Tax-Related Items in more than one
country.


6.2    Manner of Withholding for Tax-Related Items. Prior to any relevant
taxable or tax withholding event, as applicable, the Participant shall pay or
make adequate arrangements satisfactory to the Company to satisfy minimum
required Tax-Related Items. In lieu of the Sell to Cover provided below, the
Participant may pay to the Company any amount of the Tax-Related Items.


(a)In this regard, by accepting the Restricted Stock Units, the Participant
hereby elects, effective on the date the Participant accepts the Restricted
Stock Units, to sell Shares issued in respect of the Restricted Stock Units in
an amount determined in accordance with this Section and to allow the Agent (as
defined below) to remit the cash proceeds of such sales to the Company as more
specifically set forth below (a “Sell to Cover”) to permit the Participant to
satisfy minimum required Tax-Related Items to the extent the Tax Related Items
are not otherwise satisfied pursuant to Section 6.2(b), and in furtherance of
the foregoing, hereby appoints Bank of America Merrill Lynch or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the “Agent”) as the Participant’s Agent, and authorizes the Agent, to:


(i)Sell on the open market at the then prevailing market price(s), on the
Participant’s behalf, as soon as practicable on or after the date on which the
Shares are delivered to the Participant pursuant to Section 5.1 in connection
with the vesting of the Restricted Stock Units, the minimum number of Shares
(rounded up to the next whole number) sufficient to generate proceeds to cover
the Tax-Related Items that is not otherwise satisfied pursuant to Section 6.2(b)
and all applicable fees and commissions due to, or required to be collected by,
the Agent;


(ii)Remit directly to the Company or any Affiliate the cash amount necessary to
cover the Tax-Related Items;


(iii)Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and


(iv)Remit any remaining funds to the Participant.


(b)Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 6.2(a), the Participant authorizes the Company, at
its discretion, to satisfy the obligations with regard to all Tax-Related Items
by the following means (or by a combination of the following means):


(i)Requiring the Participant to pay to the Company all minimum required
Tax-Related Items; and/or


(ii)Withholding minimum amount of the Tax-Related Items from the Participant’s
wages or other cash compensation paid to the Participant by the Company; and/or


(iii)Withholding Shares (rounded up to the next whole number) from the Shares
issued or otherwise issuable to the Participant in connection with the
Restricted Stock Units at Fair Market Value equal to the amount of the
Tax-Related Items; provided, however, that the number of such Shares so withheld
shall not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income, unless the Participant authorizes
the Company to use the applicable maximum statutory withholding rates.


(c)If the Company over-withholds, the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. When withholding Shares for taxes is effected under this Award
Agreement and the Plan, it will be withheld only up to an amount based on the
minimum (or if the Participant consents, maximum) statutory tax rates in the
Participant’s applicable tax jurisdiction or such other rate that





--------------------------------------------------------------------------------





will not trigger a negative accounting impact on the Company. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
the Participant will be deemed to have been issued the full number of Shares
subject to the vested Restricted Stock Units notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of the Participant’s participation in the Plan.
The Company may refuse to issue or deliver Shares to the Participant if the
Participant fails to comply with its obligations in connection with the
Tax-Related Items.


The Participant hereby acknowledges that the Sell to Cover instruction to the
Agent set forth in Section 6.2(a) above to sell Shares to cover the Tax-Related
Items is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
to be interpreted to comply with the requirements of Rule 10b5-1(c) under the
Exchange Act. The Participant hereby authorizes the Company and the Agent to
cooperate and communicate with one another to determine the number of Shares
that must be sold pursuant to the Sell to Cover instruction in Section 6.2(a) to
satisfy the Participant’s obligations hereunder. The Participant acknowledges
that the Agent is under no obligation to arrange for the sale of Shares at any
particular price and that the Agent may effect sales as provided in the Sell to
Cover instruction in Section 6.2(a) in one or more sales and that the average
price for executions resulting from bunched orders may be assigned to the
Participant’s account. The Participant further acknowledges that the Participant
will be responsible for all brokerage fees and other costs of sale, and the
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. The Participant
acknowledges that it may not be possible to sell Shares pursuant to the Sell to
Cover instruction in Section 6.2(a)(i) due to (a) a legal or contractual
restriction applicable to the Participant or to the broker, (b) a market
disruption, (c) rules governing order execution priority on NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to the
Sell to Cover instruction in Section 6.2(a) that fails to comply (or in the
reasonable opinion of the Agent’s counsel is likely not to comply) with the
Securities Act, or (e) if the Company determines that sales may not be effected
pursuant to the Sell to Cover instruction in Section 6.2(a). In the event of the
Agent’s inability to sell Shares, the Participant, will continue to be
responsible for the Tax-Related Items.
The Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of the Sell to Cover instruction in
Section 6.2(a). The Agent is a third party beneficiary of the Sell to Cover
instruction in Section 6.2(a). The Sell to Cover instruction in Section 6.2(a)
shall terminate not later than the date on which all Tax-Related Items arising
from the vesting of the Restricted Stock Units and the related issuance of
Shares have been satisfied.
7.
Non-Transferable. The Restricted Stock Units may not be assigned, transferred,
pledged or hypothecated in any manner other than by will or the laws of descent
or distribution. The person or persons to whom the Restricted Stock Unit is
transferred shall be treated after the Participant’s death the same as the
Participant under this Award Agreement.



8.Data Privacy Consent. Pursuant to applicable personal data protection laws,
the Company hereby notifies the Participant of the following in relation to the
Participant’s personal data and the collection, use, processing and transfer of
such data in relation to the Company’s award of the Restricted Stock Units and
the Participant’s participation in the Plan. The collection, use, processing and
transfer of the Participant’s personal data is necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect the Participant’s participation in the
Plan. As such, the Participant voluntarily acknowledges and consents (where
required under Applicable Law) to the collection, use, processing and transfer
of personal data as described herein.


The Company holds certain personal information about the Participant, including
the Participant’s name, home address, email address and telephone number, date
of birth, social security number, passport number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all equity awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (the “Data”). The Data may be provided by the Participant
or collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by Applicable Law and
regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. The Data will be accessible
within the Company’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
the Participant’s participation in the Plan.
The Company will transfer the Data as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer the Data to any third parties
assisting the Company





--------------------------------------------------------------------------------





in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States of America (“U.S.A.”). The Participant
hereby authorizes (where required under Applicable Law) them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of Applicable Laws) of the Data, and (d) to
oppose, for legal reasons, the collection, use, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and the Participant’s participation in the Plan.
The Participant may seek to exercise these rights by contacting the
Participant’s local Human Resources manager or the Company’s Human Resources
Department.
9.
Miscellaneous.



9.1    No Right to Continue Employment or Service. Neither the Plan, the
Restricted Stock Units, nor any related material shall give the Participant the
right to continue in employment by or perform services to the Company or any
Affiliate or shall adversely affect the right of the Company or any Affiliate to
terminate the Participant’s employment or service relationship with the Company
or any Affiliate with or without Cause at any time.


9.2    Governing Law; Mandatory Jurisdiction. Except to the extent expressly
provided herein or in connection with other matters of corporate governance and
authority (all of which will be governed by the laws of the Company’s
jurisdiction of incorporation), the validity, construction, interpretation,
administration and effect of this Award Agreement and the Plan and any rules,
regulations and actions relating to this Award Agreement will be governed by and
construed exclusively in accordance with the laws of the State of Delaware,
U.S.A., notwithstanding the conflicts of laws principles of any jurisdictions.
For purposes of litigating any dispute that arises under the Restricted Stock
Units or this Award Agreement, the Company and the Participant hereby
irrevocably submit to the jurisdiction and venue of the Federal or State courts
of the States of Tennessee and Delaware, U.S.A., relative to any and all
disputes, issues and/or claims that may arise out of or relate to the Restricted
Stock Units or this Award Agreement. The Company and the Participant further
agree that any and all such disputes, issues and/or claims arising out of or
related to the Restricted Stock Units or this Award Agreement will be brought
and decided in the Federal or State courts of the States of Tennessee or
Delaware, U.S.A., with such jurisdiction and venue selected by and at the
discretion of the Company.


9.3    Binding Effect. This Award Agreement shall be binding upon the Company
and the Participant and their respective heirs, executors, administrators and
successors.


9.4    Severability; EU Age Discrimination Rules. Wherever possible, each
provision of this Award Agreement will be interpreted so that it is valid under
Applicable Law. If any provision of this Award Agreement is to any extent
invalid under Applicable Law, that provision will still be effective to the
extent it remains valid. The remainder of this Award Agreement also will
continue to be valid, and this entire Award Agreement will continue to be valid
in other jurisdictions. If the Participant is a local national of and is
employed in a country that is a member of the European Union, the award of the
Restricted Stock Units and this Award Agreement are intended to comply with the
age discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
this Award Agreement is invalid or unenforceable, in whole or in part, under the
Age Discrimination Rules, the Company, in its discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under Applicable
Law.


9.5    Investment Representation. The Participant hereby represents and
covenants that (a) any Shares acquired upon the settlement of the Restricted
Stock Units will be acquired for investment and not with a view to the
distribution thereof within the meaning of the United States Securities Act of
1933, as amended (the “Securities Act”) or any similar law, unless such
acquisition has been registered under the Securities Act and any applicable
state and foreign securities laws; (b) any subsequent sale of any such Shares
will be made either pursuant to an effective registration statement under the
Securities Act and any applicable state or foreign securities laws, or pursuant
to an exemption from registration under the Securities Act and such state or
foreign securities laws; and (c) if requested by the Company, the Participant
will submit a written statement, in form satisfactory to the Company, to the
effect that such representation (x) is true and correct as of the date of
settlement of the Restricted Stock Units hereunder or (y) is true and correct as
of the date of any sale of any such Share, as applicable. As a further condition
precedent to the settlement of the Restricted Stock Units and the delivery to
the Participant of any Shares subject to the Restricted Stock Units, the
Participant will comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance





--------------------------------------------------------------------------------





or delivery of the Shares and, in connection therewith, will execute any
documents which the Company will in its discretion deem necessary or advisable.


9.6    Private Placement. If the Participant is resident and/or employed outside
of the U.S.A., the award of the Restricted Stock Units is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under local law), and the Restricted
Stock Units are not subject to the supervision of the local securities
authorities.


9.7    Insider Trading/Market Abuse Laws. The Participant’s country of residence
may have insider trading and/or market abuse laws that may affect the
Participant’s ability to acquire or sell Shares under the Plan during such times
the Participant is considered to have “inside information” (as defined in the
laws in the Participant’s country of residence). These laws may be the same or
different from any Company insider trading policy. The Participant acknowledges
that it is the Participant’s responsibility to be informed of and compliant with
such regulations, and the Participant is advised to consult with the
Participant’s personal advisors for additional information.


9.8    Electronic Delivery. The Company may, in its discretion, decide to
deliver any documents related to the Restricted Stock Units to the Participant
under the Plan by electronic means. The Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


9.9    English Language. If the Participant is resident and/or employed outside
of the U.S.A., the Participant acknowledges and agrees that it is the
Participant’s express intent that this Award Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Restricted Stock Units, be drawn up in English. If the
Participant has received this Award Agreement, the Plan or any other documents
related to the Restricted Stock Units translated into a language other than
English, and if the meaning of the translated version is different from the
English version, the meaning of the English version shall control.


9.10    Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, the Restricted Stock Units shall be subject to any special terms and
conditions for the Participant’s country of residence (and country of
employment, if different), as are forth in an applicable Addendum to this Award
Agreement. Further, if the Participant transfers residence and/or employment to
another country reflected in an Addendum to this Award Agreement, the special
terms and conditions for such country will apply to the Participant to the
extent the Company determines, in its discretion, that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules, and regulations or to facilitate the operation and administration
of the Restricted Stock Units and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s transfer). Any applicable Addendum shall constitute part of
this Award Agreement.


9.11    Dutch Payment Obligation. Upon the issuance of the Shares, the
Participant shall be obligated under Dutch law to pay to the Company the nominal
value of €0.03 per Share (the “Dutch Payment Obligation”). The Company hereby
grants the Participant the right to receive an equivalent payment from the
Company and shall set-off the Dutch Payment Obligation against the right to such
payment (resulting in a net payment of zero (0)). The Participant’s right to a
payment from the Company cannot be used for any purpose other than as described
above and cannot be assigned, transferred, pledged or sold. The Company shall
also be entitled to satisfy the Dutch Payment Obligation in any other manner
permitted under Dutch law (including by charging such amount against the
Company’s reserves).


9.12    Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. All references to sections herein shall
be to sections of this Award Agreement unless otherwise expressly stated as part
of such reference.


9.13    Additional Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units, any payment made pursuant to the
Restricted Stock Units, and the Participant’s participation in the Plan, to the
extent the Company determines, in its discretion, that such other requirements
are necessary or advisable in order to comply with local Applicable Law or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.









--------------------------------------------------------------------------------





9.14    Section 409A. The Restricted Stock Units are intended to comply with the
requirements of Section 409A of the Code, or an exemption thereunder and shall
be construed and administered consistent with such intention. A termination of
employment under the Restricted Stock Units shall not be deemed to have occurred
for purposes of any provision unless such termination constitutes a “separation
from service” under Section 409A of the Code and references to a termination of
employment shall mean “separation from service.” A Disability under
Section 3.2(a) must constitute a “disability” under Section 409A of the Code.


9.15    Non-Negotiable Terms. The terms of the Restricted Stock Units and this
Award Agreement are not negotiable.


9.16    Nature of the Grant. In accepting the Restricted Stock Units, the
Participant hereby acknowledges that:


(a)The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company,
in its discretion at any time, unless otherwise provided in the Plan or this
Award Agreement.


(b)The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past.


(c)All decisions with respect to future Restricted Stock Unit award grants, if
any, will be at the discretion of the Company.


(d)The Participant is voluntarily participating in the Plan.


(e)The award of Restricted Stock Units is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any Affiliate.


(f)In the event the Participant is not an Employee, the award of Restricted
Stock Units or this Award Agreement will not be interpreted to form an
employment contract or relationship with the Company or any Affiliate.


(g)The future value of the Shares subject to the Restricted Stock Units is
unknown and cannot be predicted with certainty and if the Restricted Stock Units
vest and the Shares become issuable in accordance with the terms of this Award
Agreement, the value of those Shares may increase or decrease.


(h)Neither the Company, nor any Affiliate of the Company shall be liable for any
foreign exchange rate fluctuation between the local currency of the
Participant’s country of residence and the U.S. dollar that may affect the value
of the Restricted Stock Units or of any amounts due to the Participant pursuant
to the settlement of the Restricted Stock Units or the subsequent sale of any
Shares acquired upon settlement of the Restricted Stock Units.


(i)In consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
Shares acquired upon vesting of the Restricted Stock Units resulting from
termination of employment by the Company (for any reason whatsoever and whether
or not in breach of applicable labor laws) and the Participant hereby
irrevocably releases the Company and its Affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by acceptance of the Restricted
Stock Units, the Participant shall be deemed irrevocably to have waived his or
her entitlement to pursue such claim.


(j)In the event of termination of the Participant’s employment with the Company
(whether or not in breach of local labor laws), the Participant’s right to
receive the Restricted Stock Units and vest in the Restricted Stock Units under
the Plan, if any, will terminate effective as of the date of termination of his
or her active employment as determined in the discretion of the Committee unless
otherwise provided in this Award Agreement or Section 17 of the Plan and will
not be extended by any notice of termination of employment or severance period
provided to the Participant by contract or practice of the Company or any
Affiliate or mandated under local law; furthermore, in the event of termination
of the Participant’s employment (regardless of any contractual or local law
requirements), his or her right to vest in the Restricted Stock Units after such
termination, if any, will be measured by the date of termination of his or her
active employment and will not be extended by any notice of termination of
employment or severance period provided to the Participant by





--------------------------------------------------------------------------------





contract or practice of the Company or any Affiliate or mandated under local
law; the Committee will have the discretion to determine the date of termination
of the Participant’s active employment for purposes of the Restricted Stock
Units.


(k)Neither the Company nor any Affiliate is providing any tax, legal or
financial advice, nor is the Company or any Affiliate making any recommendations
regarding the Participant’s participation in the Plan, acceptance of the
Restricted Stock Units, acquisition of Shares upon vesting of the Restricted
Stock Units or any sale of such Shares.


(l)The Participant has been advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the Restricted Stock Units.


* * * * *





















































--------------------------------------------------------------------------------





WRIGHT MEDICAL GROUP N.V.
2017 EQUITY AND INCENTIVE PLAN
ADDENDUM TO
RESTRICTED STOCK UNIT AWARD AGREEMENT
In addition to the provisions of the Wright Medical Group N.V. 2017 Equity and
Incentive Plan (as such plan may be amended from time to time, the “Plan”), and
the Restricted Stock Unit Award Agreement (the “Award Agreement”), the
Restricted Stock Units are subject to the following additional terms and
conditions as set forth in this addendum to the Award Agreement to the extent
the Participant resides and/or is employed in one of the countries addressed
herein (this “Addendum”). All defined terms as contained in this Addendum shall
have the same meaning as set forth in the Plan and the Award Agreement. To the
extent the Participant transfers residence and/or employment to another country,
the special terms and conditions for such country as reflected in this Addendum
(if any) will apply to the Participant to the extent the Company determines, in
its discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Participant’s transfer).
AUSTRALIA
1.    Compliance with Law. Notwithstanding anything to the contrary in the Award
Agreement or the Plan, the Participant shall not be entitled to, and shall not
claim any benefit (including without limitation a legal right) under the Plan if
the provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth) (the “Act”), any other provision of the Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits. Further, the Company’s Affiliate in Australia is under
no obligation to seek or obtain the approval of its shareholders for the purpose
of overcoming any such limitation or restrictions.
BRAZIL
1.    Commercial Relationship. The Participant expressly recognizes that the
Participant’s participation in the Plan and the Company’s grant of the
Restricted Stock Units does not constitute an employment relationship between
the Participant and the Company. The Participant has been granted the Restricted
Stock Units as a consequence of the commercial relationship between the Company
and the Affiliate in Brazil that employs the Participant (to the extent the
Participant is not employed by the Company), and the Affiliate in Brazil is the
Participant’s sole employer (to the extent the Participant is not employed by
the Company). Based on the foregoing, (a) the Participant expressly recognizes
the Plan and the benefits the Participant may derive from participation in the
Plan do not establish any rights between the Participant and the Affiliate in
Brazil, (b) the Plan and the benefits the Participant may derive from
participation in the Plan are not part of the employment conditions and/or
benefits provided by the Affiliate in Brazil, and (c) any modifications or
amendments of the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of the Participant’s employment with the Affiliate in Brazil, if any.


2.    Extraordinary Item of Compensation. The Participant expressly recognizes
and acknowledges that the Participant’s participation in the Plan is a result of
the discretionary and unilateral decision of the Company, as well as the
Participant’s free and voluntary decision to participate in the Plan in accord
with the terms and conditions of the Plan, the Award Agreement, and this
Addendum. As such, the Participant acknowledges and agrees that the Company may,
in its discretion, amend and/or discontinue the Participant’s participation in
the Plan at any time and without any liability. The value of the Restricted
Stock Units are an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. The Restricted Stock Units are not
part of the Participant’s regular or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or any similar
payments, which are the exclusive obligations of the Affiliate in Brazil.


3.    Compliance with Law. By accepting the Restricted Stock Unit, the
Participant acknowledges and agrees to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with the vesting of the
Restricted Stock Unit, the issuance and/or sale of Shares acquired under the
Plan and receipt of any dividends.











--------------------------------------------------------------------------------





BY SIGNING BELOW, PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE GRANT NOTICE, THE AWARD AGREEMENT, THE PLAN AND THIS ADDENDUM.


__________________________________
Signature


__________________________________
Printed Name


_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF WRIGHT AS SOON AS REASONABLY POSSIBLE BUT NO LATER THAN 10 DAYS
AFTER THE GRANT DATE.
CANADA
1.Settlement in Shares. Notwithstanding anything to the contrary in the Award
Agreement or the Plan, the Restricted Stock Units shall be settled only in
Shares (and may not be settled via a cash payment).


2.Effective Date of Termination. Notwithstanding any language to the contrary
set forth in the Award Agreement, for purposes of vesting under the Restricted
Stock Units, the Participant’s employment will be considered terminated the date
that the Participant is no longer actively providing services (unless the
Participant is on a leave of absence approved by the Company), regardless of any
notice period or period of pay in lieu of such notice required under applicable
statutory law, regulatory law and/or common law; the Company shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of the Restricted Stock Units.


The following provisions apply to any Participant residing in Quebec:
3.     Consent to English Language. The parties acknowledge that it is their
express wish that the Award Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.
4.     Personal Data. The following provision supplements Section 8 (“Data
Privacy Consent”) of the Award Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the Participant's Restricted Stock Units and participation in the Plan. The
Participant further authorizes the Company, any Affiliate, the Committee and any
other third-party stock plan service provider engaged by the Company, to
disclose and discuss the Participant's Restricted Stock Units and participation
in the Plan with their advisors and to record all relevant information and keep
such information in the Participant’s employee file.











--------------------------------------------------------------------------------





DENMARK
1.    Treatment of Restricted Stock Units upon Termination of Employment.
Notwithstanding any provision in the Award Agreement or the Plan to the
contrary, unless the Participant is a member of registered management who is not
considered a salaried employee, the treatment of the Restricted Stock Units upon
a termination of employment or service which is not a result of death shall be
governed by Sections 4 and 5 of the Danish Act on Stock Option in Employment
Relations (the "Stock Option Act"). However, if the provisions in the Award
Agreement or the Plan governing the treatment of the Restricted Stock Units upon
a termination of employment or service are more favorable, then the provisions
of the Award Agreement or the Plan shall govern. In addition, the Participant
acknowledges having received an Employer Information Statement (translated into
Danish) addressing the Restricted Stock Unit grant, as required by the Stock
Option Act.
FRANCE
1.    Nature of the Award. The Restricted Stock Units are not granted under the
French specific regime provided by Articles L225-177-1 and seq. of the French
commercial code.
2.    English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that the Award Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Restricted Stock Units, be drawn up in English. If the
Participant has received the Award Agreement, the Plan or any other documents
related to the Restricted Stock Units translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
Le Bénéficiaire reconnaît et accepte que c’est son intention expresse que les
Termes et Conditions, le Certificat d’Attribution d’Actions, le Plan et tous
autres documents exécutés, avis donnés et procédures judiciaires intentées dans
le cadre de l’Attribution d’Actions soient rédigés en anglais. Si le
Bénéficiaire a reçu les Termes et Conditions, le Certificat d’Attribution
d’Actions, le Plan ou tous autres documents relatifs à l’Attribution d’Actions
dans une autre langue que l’anglais et si la signification de la version
traduite est différente de la version anglaise, la version anglaise prévaudra.
BY SIGNING BELOW, PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF GRANT NOTICE, THE AWARD AGREEMENT, THE PLAN AND THIS ADDENDUM.


__________________________________
Signature


__________________________________
Printed Name


_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF WRIGHT AS SOON AS REASONABLY POSSIBLE BUT NO LATER THAN 10 DAYS
AFTER THE GRANT DATE.
HONG KONG
1.    IMPORTANT NOTICE. WARNING: The contents of the Award Agreement, this
Addendum, the Plan, and all other materials pertaining to the Restricted Stock
Units and/or the Plan have not been reviewed by any regulatory authority in Hong
Kong. The Participant is hereby advised to exercise caution in relation to the
offer thereunder. If the Participant has any doubts about any of the contents of
the aforesaid materials, the Participant should obtain independent professional
advice. The Restricted Stock Units and any Shares issued thereunder do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company and its Affiliates. The Award Agreement,
including this Addendum, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a





--------------------------------------------------------------------------------





“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. The Restricted Stock Units and any documentation
related thereto are intended solely for the personal use of each employee of the
Company, or an Affiliate and may not be distributed to any other person.
2.    Nature of the Plan. The Company specifically intends that the Plan will
not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the Restricted Stock Units shall be null and void.
3.    Settlement in Shares. Notwithstanding anything to the contrary in the
Award Agreement or the Plan, the Restricted Stock Units shall be settled only in
Shares (and may not be settled via a cash payment).
4.    Wages. The Restricted Stock Units and the Shares subject to the Restricted
Stock Units do not form part of the Participant’s wages for the purposes of
calculating any statutory or contractual payments under Hong Kong law.
ITALY
2.    Acknowledgment of Plan Document, Plan Provisions. In accepting the
Restricted Stock Units, the Participant acknowledges that a copy of the Plan was
made available to the Participant, and that the Participant has reviewed the
Plan and the Award Agreement, including this Addendum, in their entirety and
fully understands and accepts all provisions of the Plan, the Award Agreement
and this Addendum. The Participant further acknowledges that the Participant has
read and expressly acknowledges and approves the following provisions in the
Award Agreement: Section 3 (“Vesting and Conditions to Issuance of Shares;
Forfeiture”); Section 6 (“Income Tax and Social Insurance Contributions
Withholding”); and Section 9.16 (“Nature of Award”).
NETHERLANDS
1.    Waiver of Termination Rights. As a condition to the award of the
Restricted Stock Units, the Participant hereby waives any and all rights to
compensation or damages as a result of the termination of the Participant’s
employment with the Company or any reason whatsoever, insofar as those rights
result or may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) the Participant ceasing to have rights
under, or ceasing to be entitled to any awards under the Plan as a result of
such termination.
SWEDEN
1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 6 of
the Award Agreement to the contrary, if the Participant is a local national of
Sweden, any Tax-Related Items shall be withheld only in cash from the
Participant's regular salary/wages or other amounts payable to the Participant
in cash, or such other withholding methods as may be permitted under the Plan
and allowed under Applicable Law.
SWITZERLAND
1.    Securities Law Notification. The Restricted Stock Unit is not intended to
be publicly offered in or from Switzerland. Because the offer of the Restricted
Stock Unit is considered a private offering, it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Restricted Stock Unit (a) constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, (b) may be publicly
distributed or otherwise made publicly available in Switzerland or (c) has been
or will be filed with, approved or supervised by any Swiss regulatory authority
(in particular, the Swiss Financial Market Supervisory Authority (FINMA)).
UNITED ARAB EMIRATES
1.    Securities Law Notification. Participation in the Plan is being offered
only to eligible individuals and is in the nature of providing equity incentives
to employees in the United Arab Emirates. The Plan and the Award Agreement are
intended for distribution only to such eligible individuals and must not be
delivered to, or relied on by, any other person. Prospective purchasers of the
securities offered should conduct their own due diligence on the securities. If
the Participant does not understand the contents of the Plan or the Award
Agreement, the Participant should consult an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Award Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.





--------------------------------------------------------------------------------





UNITED KINGDOM
1.    Income Tax and Social Insurance Contribution Withholding. The following
provisions shall replace Section 8 of the Award Agreement:
(a)    Regardless of any action the Company takes with respect to any or all
income tax and primary Class 1 National Insurance contributions, payroll tax or
other tax-related withholding attributable to or payable in connection with or
pursuant to the grant or vesting of the Restricted Stock Units, or the release
or assignment of the Restricted Stock Units for consideration, or the receipt of
any other benefit in connection with the Restricted Stock Units (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company: (i) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Restricted Stock Units, including the award of the
Restricted Stock Units, the vesting of the Restricted Stock Units, the
settlement of the vested Restricted Stock Units, the subsequent sale of any
Shares acquired pursuant to the Restricted Stock Units, and the receipt of any
dividends or dividend equivalents; and (ii) does not commit to structure the
terms of the Restricted Stock Units or any aspect of the Restricted Stock Units
to reduce or eliminate the Participant’s liability for Tax-Related Items. If the
Participant becomes subject to taxation in more than one country between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Participant acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one country.
(b)    As a condition of settling the Restricted Stock Units following the date
of vesting, the Company shall be entitled to withhold and the Participant agrees
to pay, or make adequate arrangements satisfactory to the Company to satisfy,
all obligations of the Company to account to HM Revenue & Customs (“HMRC”) for
any Tax-Related Items. In this regard, the Participant authorizes the Company to
withhold all applicable Tax-Related Items legally payable by the Participant
from any salary/wages or other cash compensation paid to the Participant by the
Company. Alternatively, or in addition, if permissible under local law, the
Participant authorizes the Company, at its discretion and pursuant to such
procedures as it may specify from time to time, to satisfy the obligations with
regard to all Tax-Related Items legally payable by the Participant by one or a
combination of the following: (i) withholding otherwise deliverable Shares; (ii)
arranging for the sale of Shares otherwise deliverable to the Participant (on
the Participant’s behalf and at the Participant’s direction pursuant to this
authorization); or (iii) withholding from the proceeds of the sale of any Shares
acquired upon the vesting of the Restricted Stock Units. If the obligation for
Tax-Related Items is satisfied by withholding a number of whole Shares as
described herein, the Participant shall be deemed to have been issued the full
number of whole Shares issued upon vesting of the Restricted Stock Units,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Restricted
Stock Units.
(c)    If, by the date on which the event giving rise to the Tax-Related Items
occurs (the “Chargeable Event”), the Participant has relocated to a country
other than the United Kingdom, the Participant acknowledges that the Company may
be required to withhold or account for Tax-Related Items in more than one
country, including the United Kingdom. the Participant also agrees that the
Company may determine the amount of Tax-Related Items to be withheld and
accounted for by reference to the maximum applicable rates, without prejudice to
any right which the Participant may have to recover any overpayment from the
relevant tax authorities.
(d)    The Participant shall pay to the Company any amount of Tax-Related Items
that the Company may be required to account to HMRC with respect to the
Chargeable Event that cannot be satisfied by the means previously described. If
payment or withholding is not made within 90 days after the end of the UK tax
year in which the Chargeable Event occurs or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the Participant agrees that the amount of any uncollected
Tax-Related Items shall (assuming the Participant are not a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), constitute a loan owed by
the Participant to the Company, effective on the Due Date. The Participant
agrees that the loan will bear interest at the then-current HMRC Official Rate
and it will be immediately due and repayable, and the Company may recover it at
any time thereafter by any of the means referred to above. If any of the
foregoing methods of collection are not allowed under Applicable Law or if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this section, the Company may refuse
to deliver any Shares acquired under the Plan.
2.    Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages in consequence
of the termination of the Participant’s employment with the Company for any
reason whatsoever and whether or not in breach of contract, insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to vesting of the Restricted Stock Units as a result of
such termination, or from the loss or





--------------------------------------------------------------------------------





diminution in value of the Restricted Stock Units. Upon the award of the
Restricted Stock Units, the Participant shall be deemed to have irrevocably
waived any such entitlement.
* * * * *









